Title: To Thomas Jefferson from Maria Cosway, [27 November 1786]
From: Cosway, Maria
To: Jefferson, Thomas



[27 Nov. 1786]

Ho scritto due volte senza aver ricevuta una lettera da lei doppo la prima quale trovai all mio arrivo qui, e quale mi prometteva il piacere d’una piu frequente corrispondenza: Ogni giorno di posta o aspettato con inquietudine. Temo che il suo braccio sia peggio, ma anche questo non l’impedirebbe scrivermi. Prendo questa occasione di mandarli due linee per domandarli se a ricevute le mie lettere, per pregarla di mandarmi sue Nuove, e per ricordarli che sono piena di stima. Sua sincera ed affma. Amica,

Maria Cosway

